  Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 1 of 11 PageID #: 302


                                    UNITED STATES DISTRICT
                                  COURT EASTERN DISTRICT OF
                                  MISSOURI EASTERN DIVISION


 SKYLIGHT IMAGING LIMITED, LLC                        )
                                                      )
             Plaintiff,                               )
                                                      )
       vs.                                            )          Case No. 4:18-CV-02049 JCH
                                                      )
 PRACTECOL, LLC,                                      )
                                                      )
             Defendant.                               )



                                 MEMORANDUM AND ORDER
       This matter is before the Court on Plaintiff Skylight Imaging Limited, LLC’s Motion for

Default Judgment, filed June 3, 2020. (ECF No. 42).


I.      PROCEDURAL HISTORY

        Sky Light filed its Complaint on December 7, 2018. (ECF No. 1.) Defendant Practecol,

 LLC (“Defendant” or “Practecol”) answered on February 28, 2019. (ECF No. 13.) One year later,

 on February 27, 2020, Practecol’s counsel moved to withdraw. (ECF No. 33.) The Court issued a

 Memorandum and Order related to the Motion to Withdraw on March 23, 2020, providing that:

                   [T]he Court will hold in abeyance Lewis Rice’s motion for leave to
                   withdraw as counsel, and order Defendant Practecol to obtain
                   substitute counsel no later than April 30, 2020. If Practecol fails to
                   obtain substitute counsel within that time, they may be subject to a
                   default judgment in favor of Plaintiff. Lewis Rice’s motion to
                   withdraw from representation of Defendant Practecol will be
                   granted when substitute counsel enters an appearance, or on April
                   30, 2020, whichever comes first.

 (ECF No. 34, at 3.)

        Substitute counsel did not file an entry of appearance on Practecol’s behalf on or before

 the Court’s April 30, 2020 deadline. On May 4, 2020, the Court entered its Memorandum and

 Order granting the Motion to Withdraw and directing Sky Light to file various motions based

                                              Page 2 of 11
 Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 2 of 11 PageID #: 303

thereon, stating:

                [W]ithin thirty (30) days of this Memorandum and Order, Plaintiff
                shall file separate motions to strike Defendant’s pleadings, for
                Clerk’s entry of default pursuant to Federal Rule of Civil Procedure
                55(a) and, if appropriate, for default judgment pursuant to Federal
                Rule of Civil Procedure 55(b), along with all necessary supporting
                documentation and proposed order(s) for the Court’s consideration.

(ECF No. 37 at 2.)

         Sky Light filed its Motion to Strike Practecol’s Answer on May 20, 2020, as a corporate

defendant must be represented by counsel. ( ECF Nos. 38 & 39.) See, e.g., Ackra Direct Mktg.

Corp. v. Fingerhut Corp., 86 F.3d 852, 856-57 (8th Cir. 1996); Woods v. K.C. Masterpiece, No.

4:04CV936 CAS, 2006 WL1875524, at *1 (E.D. Mo. June 30, 2006) (granting motion to strike

defendant’s answer after company did not obtain substitute counsel by the deadline ordered by the

Court). The Court granted Sky Light’s Motion to Strike on May 28, 2020. (ECF No. 40.) Sky

Light filed its Motion for Clerk’s Entry of Default on May 29, 2020, and its Motion for Default

Judgment on June 3, 2020. (ECF No. 41, 42.) The Court granted Sky Light’s Motion for Clerk’s

Entry of Default on June 4, 2020. (ECF No. 43.)

         Sky Light’s Motion for Default Judgment, which seeks entry of default judgment against

Practecol in the amount of $519,460.92, plus pre-judgment and post-judgment interest, is ripe for

decision. Sky Light additionally reserves the right to pursue recovery of its attorneys’ fees and

costs.

II.      RELEVANT FACTS

         A.     The Parties’ Contractual Relationship

         On or about June 28, 2017, Sky Light and Practecol entered into a contract titled “General

Business Agreement” for the production, purchase, and sale of certain camera equipment (the




                                           Page 3 of 11
 Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 3 of 11 PageID #: 304




“Contract”). (Id. ¶ 12.) Sky Light agreed to manufacture and produce, and Practecol agreed to

purchase, Practecol’s “360 Camera” and related projects (“Product”). (Ex. 2 to Appl. for Default

J., ECF No. 42 (the “Application”).

       Pursuant to the Contract, Practecol was to issue Purchase Orders related to the Product,

consistent with its needs. (Ex. 2 to Application, § 1.1.) Section 1 of the Contract establishes the

process for Practecol to place orders with Sky Light, and the parties’ obligations thereafter. (Id.

§ 1.) Section 2.2 of the Contract addresses the purchase of materials and components that take a

long leadtime to be fulfilled. It provides, in pertinent part: “[Practecol] shall confirm to purchase

the Critical or long lead time components at [Practecol’s] risk and cost per the forecast.” (Id.

§ 2.2.) Section 3 of the Contract reflects the parties’ agreement regarding price and payment terms.

(Id. § 3.) The Contract also contains a choice of law provision; the parties agreed that the

“execution and performance of this Agreement is governed by the laws of Hong Kong.” (Id. § 12.)

On September 26, 2017, Sky Light and Practecol entered into the first amendment to the Contract,

authorizing third party 5 Horizons Group, LLC (“5H”) to submit purchase orders to Sky Light on

Practecol’s behalf (the “First Amendment”). (ECF No. 1, ¶ 13; see also Ex. 3 to Application, First

Amendment, § 1.1.)

               1.      Guardzilla 360 (GZ360), Sky Light Model VGZ01

       On February 7, 2018, 5H submitted Purchase Order (“PO”) 1372 for Guardzilla 360, Sky

Light model VGZ01. (See Ex. 4 to Application, PO 1372.) Sky Light subsequently issued an

invoice in conjunction with PO 1372 on November 1, 2018 in the amount of $271,399.70,

describing the amount owed as the “sluggish cost of 10k GZ360 materials,” i.e., materials that take




                                           Page 4 of 11
 Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 4 of 11 PageID #: 305




a long leadtime to be fulfilled. (See Ex. 5 to Application, Invoice No. ISI811-192; see also Ex. 1

to Application, Liu Decl. ¶ 7.)

       After preparing the longer lead time materials per Purchase Order 1372, they sat for more

than a year in Sky Light’s warehouse because Practecol chose not to place a product order to

consume these materials as agreed to in the Contract. (See Ex. 2 to Application § 2.2; Ex. 1 to

Application ¶ 8.) Sky Light repurposed some of these materials for other projects, mitigating

damages caused by Practecol’s breach. Sky Light issued an updated invoice on March 12, 2020,

reflecting a reduced amount from $271,399.70 to $154,244.12. (Ex. 6 to Application, Invoice No.

0130002016, Mar. 12, 2020.) $154,244.12 remains outstanding in conjunction with PO 1372.

               2.      Guardzilla Outdoor (GO360), Sky Light Model VGZ02

                       a)     Purchase Order 1358

       On January 26, 2018, 5H submitted PO 1358 to Sky Light, ordering 10,000 units of

Guardzilla Outdoor (GO360) for $817,000.00. (Ex. 7 to Application, PO 1358.) Although Sky

Light received some payments associated with PO 1358 between March 2018 and July 2018 (see

Application 7-8 and the exhibits referenced therein), Practecol failed to pay in full two invoices

related to PO 1358: (1) Invoice No. ISI1807-132 dated July 26, 2018, and (2) Invoice No. ISI1812-

046 dated December 1, 2018. (See Exs. 17 & 18 to Application, respectively.) While Practecol

paid the 30% deposit payment due on each of these invoices on March 7, 2018, an outstanding

balance of $114.38 remains on Invoice No. ISI1807-132, and $208,057.22 remains outstanding on

Invoice No. ISI1812-046. In total, Practecol owes $208,171.60 in conjunction with PO 1358.

                       b)     Tooling, NRE, Jig & Fixtures; Licensing Costs

       Practecol also failed to pay and owes Sky Light $152,750.00, for the tooling, NRE, jig, and

fixture costs related to Guardzilla Outdoor (GO360), Sky Light model VGZ02. These engineering-

related costs are contemplated in Section 3 of the Contract. (See Ex. 2 to Application, Contract,


                                          Page 5 of 11
 Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 5 of 11 PageID #: 306




§ 3.) By signing the proforma invoice dated May 31, 2018, 5H agreed to these costs on Practecol’s

behalf. (See Ex. 21 to Application, Proforma Invoice, May 31, 2018.) Sky Light’s October 23,

2018, invoice matches the pro forma. (See Ex. 22 to Application, Invoice No. ISI1810- 085, Oct.

23, 2018.) The $152,750.00 invoiced amount remains outstanding.

                      c)        Licensing Cost

       Finally, Practecol failed to pay and Sky Light is owed $4,295.20, for the licensing costs

associated with Guardzilla Outdoor (GO360), Sky Light model VGZ02. Sky Light invoiced this

amount on November 21, 2018, as reflected in Exhibit 23. (See Ex. 23 to Application, Invoice No.

ISI1811-193, Nov. 21, 2018.)

       In total, Practecol failed to pay $519,460.92 USD, which remains due and outstanding to

Sky Light under the Contract.

III.   LEGAL STANDARD

        A.     Default Judgment.

       A court may order default judgment under Federal Rule of Civil Procedure 55(b)(2)

following the entry of default by the court clerk under Rule 55(a). Default judgments are not

favored in the law. United States ex rel. Time Equip. Rental Sales, Inc. v. Harre, 983 F.2d 128,

130 (8th Cir. 1993). This is because there is a judicial preference for adjudication on the merits.

Oberstar v. F.D.I.C., 987 F.2d 494, 504 (8th Cir. 1993). The Court, however, has discretion to

enter a default judgment when appropriate. Belcourt Public Sch. Dist. v. Davis, 786 F.3d 653, 661

(8th Cir. 2015).

       Upon entry of default, “the factual allegations of a complaint (except those relating to the

amount of damages) are taken as true, but ‘it remains for the court to consider whether the

unchallenged facts constitute a legitimate cause of action, since a party in default does not admit

                                                 -- 6 --
 Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 6 of 11 PageID #: 307



mere conclusions of law.’“ Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010) (quoting 10A C.

Wright, A. Miller & M. Kane, Federal Practice and Procedure § 2688 at 63 (3d ed.1998)); Bank of

the W. v. Brooks, 4:19-CV-00588-SRB, 2020 WL 1644045, at *2 (W.D. Mo. Apr. 2, 2020) (“Once

a default is entered, the defendant ‘has no further standing to contest the factual allegations of

plaintiff’s claim for relief’ and he ‘is deemed to have admitted all well pleaded allegations in the

complaint.’“ (quoting Taylor v. City of Ballwin, Mo., 859 F.2d 1330, 1333 n.7 (8th Cir. 1988)).

       Prior to entering default judgment, the Court must also “satisfy itself that the moving party

is entitled to judgment, including by reviewing the sufficiency of the complaint, and the underlying

substantive merits of its claim.” e.g., Walton v. Pennington, 4:14-CV-1804-CAS, 2016 WL

5076181, at *2 (E.D. Mo. Sept. 14, 2016) (citation omitted).

        B.     Interest.

       Section 408.020 of the Revised Statutes of Missouri permits the recovery of prejudgment

interest under the following circumstances:

               Creditors shall be allowed to receive interest at the rate of nine
               percent per annum, when no other rate is agreed upon, for all moneys
               after they become due and payable, on written contracts, and on
               accounts after they become due and demand of payment is made; for
               money recovered for the use of another, and retained without the
               owner’s knowledge of the receipt, and for all other money due or to
               become due for the forbearance of payment whereof an express
               promise to pay interest has been made.

MO. REV. STAT. § 408.020.

       “When the damages for a claim of breach of contract are fixed or readily ascertainable and

a sufficient demand is made, the statute [i.e., § 408.020 R.S.Mo.] compels the award of

prejudgment interest.” Trinity Prods., Inc. v. Burgess Steel, L.L.C., 486 F.3d 325, 335 (8th Cir.

2007) (citing Watters v. Travel Guard Int’l, 136 S.W.3d 100, 112 (Mo. App. 2004)).

       Post-judgment interest is recoverable under Missouri law at an annual rate of nine percent,


                                              -- 7 --
     Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 7 of 11 PageID #: 308



    as set forth in MO. REV. STAT. § 408.040(2), which provides that:

                     In all nontort actions, interest shall be allowed on all money due
                     upon any judgment or order of any court from the date judgment is
                     entered by the trial court until satisfaction be made by payment,
                     accord or sale of property; all such judgments and orders for money
                     upon contracts bearing more than nine percent interest shall bear the
                     same interest borne by such contracts, and all other judgments and
                     orders for money shall bear nine percent per annum until satisfaction
                     made as aforesaid.

MO. REV. STAT. § 408.020(2).

IV.       DISCUSSION

              A.     Sky Light is Entitled to Judgment on Each of Its Claims.

                     1.     Sky Light is entitled to judgment on its breach of contract claim.

              To prevail on a breach of contract claim under Missouri law, the plaintiff must establish:

    “(1) a contract, (2) the parties had rights and obligations under the contract, (3) breach, and (4)

    damages.” Roe v. St. Louis Univ., 746 F.3d 874, 885–86 (8th Cir. 2014) (citing Kieffer v. Icaza,

    376 S.W.3d 653, 657 (Mo. banc 2012)). Similarly, “‘[t]o prevail on a breach of contract claim

    under Hong Kong law, 1 a plaintiff must establish (1) that there were express or implied contractual

    terms requiring the defendant to act in some manner, and (2) that the defendant has acted contrary

    to those express or implied terms.’“ Jet Midwest Int’l Co., Ltd. v. Jet Midwest Group, LLC, 17-

    06005-CV-SJ-DW, 2017 WL 11483955, at *2 (W.D. Mo. Oct. 25, 2017) (quoting Willcox v.

    Lloyds TSB Bank, PLC, No. CV 13-00508 ACK-RLP, 2016 WL 593458, at *5 (D. Haw. Feb. 11,

    2016)).

              Sky Light adequately pleaded its breach of contract claim and the breach of contract claim

    succeeds on the merits. Sky Light entered into the Contract with Practecol on June 28, 2017 “for



1
  The Contract provides that “[t]he execution and performance of this Agreement is governed by the laws of Hong
Kong.” (Ex. 2, Contract § 12.) Sky Light satisfies this cause of action under both Missouri and Hong Kong law.
                                                      -- 8 --
 Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 8 of 11 PageID #: 309



the production, purchase and sale of certain camera equipment.” (ECF No. 1 ¶ 12; see also id. ¶ 19;

Ex. 2 to Application, Contract.) Sky Light and Practecol entered into the First Amendment to the

Contract on September 26, 2017, thereby authorizing 5H to submit purchase orders to Sky Light on

Practecol’s behalf. (ECF No. 1 ¶ 13; Ex. 3 to Application, First Amendment, § 1.1.) 5H submitted

purchase orders pursuant to the Contract and the First Amendment. (ECF No. 1 ¶ 14 (discussing

PO 1358 and attaching both POs 1358 and 1372 as Exhibit 3 to the Complaint); Exs. 4 and 7 to

Application, PO 1372 and PO 1358, respectively.)

       Sky Light satisfied its obligations under the Contract, fulfilling Practecol’s orders and

issuing invoices corresponding with the POs. (See ECF No. 1 ¶¶ 15-17 (and the invoices referenced

therein) and 21; Ex. 6 to Application, Invoice No. 0130002016; Ex. 17 to Application, Invoice No.

ISI1807-132; Ex. 18 to Application, Invoice No. ISI1812-046.) Practecol did not make the full

payments due under these invoices. $154,244.12 remains outstanding in conjunction with PO 1372,

and $208,171.60 remains outstanding in conjunction with PO 1358.

       In addition, while Sky Light invoiced Practecol for the tooling, NRE, jig, and fixture costs

related to the Project, fees specifically agreed to in the Contract, Practecol failed to pay the amount

due, $152,750.00. (See ECF No. 1 ¶¶ 16-17; Ex. 2 to Application, Contract, § 3; Ex. 22 to

Application, Invoice No. ISI1810-085.) Practecol also failed to pay $4,295.20 in licensing costs.

(See ECF No. 1 ¶¶ 16-17; Ex. 2 to Application, Contract, § 3.7; Ex. 23 to Application, Invoice No.

ISI 1811-193.)

       Sky Light has submitted, in support of its Motion for Default Judgment, copies of the

relevant contracts and amendments, purchase orders and relevant communications between the

parties, and the Declarations of Ophelia Liu, an employee of Sky Light’s Sales Department and

Karl W. Dickhaus, one of Sky Light’s attorneys representing it in this matter. (See ECF 42-1

through 42-25). After careful consideration of Sky Light’s Complaint, it’s briefing, and these
                                                -- 9 --
 Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 9 of 11 PageID #: 310



supporting documents, the Court concludes that Sky Light has established that Practecol’s failure

to pay the amounts due constitutes a breach of the Contract, and Sky Light has been damaged in

the total amount of $519,460.92 based upon Practecol’s breach, and is therefore entitled to

judgment of a sum certain of $519,460.92 for its breach of contract claim.

               2.    Alternatively, Sky Light is also entitled to judgment on its claim for
               account stated.

       To prevail on a claim for account stated, “the claimant must prove that ‘(1) the parties had

prior financial dealings, an open account; (2) the parties reached an agreement as to the amount

due and owing on that account; and (3) the debtor acknowledged this obligation and made an

unconditional promise to pay.’“ Estate of Miller, 551 S.W.3d 625, 628 (Mo. App. 2018), reh’g

and/or transfer denied (July 9, 2018) (quoting Scheck Indus. Corp. v. Tarlton Corp., 435 S.W.3d

705, 721-22 (Mo. App. 2014)). The debtor may acknowledge its obligation and make an

unconditional promise to pay expressly, or by implication. See, e.g. Kansas City Commercial Photo

View Co. v. Kansas City Bridge Co., 208 233 S.W. 947, 948 (Mo. App. 1921) (recognizing the

doctrine that “where the party receiving the account keeps it and makes no objection within a

reasonable time his silence is taken to be consent and acquiescence in the account, . . . he will be

bound by it as if it were a stated account.”); see also Conkling v. Henry Quellmalz Lumber &

Mfg. Co., 20 S.W.2d 564, 566 (Mo. App. 1929).

       Sky Light is entitled to recover $519,460.92 based upon its claim for an account stated. Sky

Light and Practecol had prior financial dealings based upon the Contract and the payments that

Practecol made thereunder. (See ECF No. 1 ¶¶ 14-17, 25-26; Exs. 8-16 to Application.) Sky Light

fulfilled the orders and issued invoices based upon the purchase orders submitted by 5H. Practecol

did not object to the amounts identified therein; instead, Practecol made partial payments and its

agent, 5H, countersigned proforma invoices. (See ECF No. 1 ¶¶ 25-27; Ex. 5 to Application,


                                              -- 10 -
    Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 10 of 11 PageID #: 311



    Invoice No. ISI811-192; Ex. 6 to Application, Invoice No. 0130002016 (updated invoice re

    Invoice No. ISI811-192); Ex. 17 t o Application, Invoice No. ISI1807-132; and Ex. 18 to

    Application, Invoice No. ISI1812-046; Exs. 8-16 to Application; Ex. 21 to Application, Proforma

    Invoice; Ex. 22 to Application, Invoice No. ISI1810-085; Ex. 23 to Application, Invoice No. ISI

    1811-193.) As such, Practecol’s promise to pay the balance, i.e., $519,460.92, is implied. Sky

    Light is entitled, therefore, to judgment on its claim for account stated. 2

            B.      Sky Light is Entitled to Pre-Judgment and Post-Judgment Interest.

            As set forth above, Sky Light is entitled to damages in the amount of $519,460.92 for

    Practecol’s breach of contract. Because the Contract does not provide for prejudgment interest,

    the nine percent annual statutory rate applies, and Plaintiff is entitled to such interest. (See Ex. 2 to

    Application, Contract); MO. REV. STAT § 408.020. Additionally, post-judgment interest shall accrue

    at the rate of nine percent annually. MO. REV. STAT § 408.040(2).

             C.     Attorneys’ Fees

            With respect to Sky Light’s reservation of its right to pursue the recovery of attorneys’ fees

    and costs, (See ECF 42 at 2), the Court will allow Plaintiff 21 days from the entry of this Judgment

    to submit an application for costs and attorneys’ fees. If Plaintiff chooses to seek attorneys’ fees

    and costs, it shall timely file a motion for attorneys’ fees with appropriate supporting

    documentation pursuant to Fed. R. Civ. 54(d)(2) and Local Rule 8.02.

    V.      CONCLUSION

Accordingly,

          IT IS HEREBY ORDERED that Plaintiff’s Motion for Default Judgment (ECF No. 42) is

GRANTED in accordance with the foregoing.



2
  Because the Court concludes that Plaintiff is entitled to judgment on its contract and account stated claims, it need
not reach Plaintiff’s quantum meruit claim.
                                                         -- 11 -
 Case: 4:18-cv-02049-JCH Doc. #: 45 Filed: 07/17/20 Page: 11 of 11 PageID #: 312



       IT IS FURTHER ORDERED that Plaintiff is awarded damages in the amount of

$592,151.62, which amount consists of $519,460.92 on Plaintiff’s claims, $72,690.70 in pre-

judgment interest of 9.00%, as accrued between December 7, 2018, through June 26, 2020, plus

post-judgment interest, which shall accrue at the annual rate of 9.00% until fully satisfied.

       IT IS FINALLY ORDERED that Plaintiff has until August 7, 2020, to file an application

for costs and attorneys’ fees with the Court.

       A separate Judgment will accompany this Memorandum and Order.



Dated this 17th day of July, 2020.


                                        __/s/ Jean C. Hamilton___________________
                                        JEAN C. HAMILTON
                                        UNITED STATES DISTRICT JUDGE




                                                -- 12 -
